DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The examiner has attached patents with corresponding paragraphs for all patents cited below. 
Claims 1,8,10, 14-16,21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140215372 A1 ; Reissman; Pierre-Jean et al. (hereinafter Rei) in view of US 20170061393 A1; PARK; Won Il et al. (hereinafter Park), US 20100235793 A1; Ording; Bas et al. (hereinafter Ording) and US 20170004181 A1; Ashall; Stefan Alexander et al. (hereinafter Ashall). 
Regarding claim 1, Rei teaches A computer-implemented method, comprising: determining, by one or more processors, that new content copied by a first person from a foreground application currently executing on a computing device has been added to a pasteboard data structure stored in memory of a computing device wherein the new content is ready to be provided as input to one or more applications in response to a paste command ( Rei [0071] In step 2 the copied section is added to the clipboard (pasteboard);  In step 3 the clipboard (which includes the new content) is pasted into the enriched (target) application and in step 4 the content is passed to the input handler. [FIG.1 & FIG.2] show the person involved in copy and paste process )									analyzing, by one or more of the processors, the new content to identify one or more attributes of the new content; ( Rei [0071] In step 5 the clipboard type is determined, for example input type is text or input type is graphic. The clipboard contents are then passed to the text handler in the case of text and the graphic handler in the case of graphics in step 6. In step 7 the text handler converts the clipboard content into a standard format for pasting (SFP). )							identifying, by one or more of the processors, based on the one or more attributes of the new content … one or more candidate actions that are performable by the one or more processors using the new content as input; (Rei [0071] In steps 8 and 9 the standard format is returned to the input handler and the enriched application and then onto the output handler in step 10. The output handler then determines in step 11, the context of the standard format using the context map, i.e. where the user stands in the user interface (UI). Once the context has been communicated to the output handler in step 12 the output handler determines the appropriate custom handler to use in step 13. In step 14 the data is transferred to the appropriate custom handler (in this case custom handler 2) for further processing. The suggestion engine is then queried in step 15 to determine a suggestion (candidate 	and providing, by one or more of the processors, via one or more output devices, output that enables selection of one or more of the candidate actions. ( Rei [0050] The present invention also proposes a way to obtain data from an external system and to operate customized actions on the target application by means of an enhanced paste operation. The invention further provides an extension that does not apply a copy to clipboard functionality if required. These features will be described in greater detail below. [0051] Referring to FIG. 1, a schematic representation of a paste operation, in accordance with one embodiment of the invention, is shown. A user accesses an external application (A), which does not require any modified to operate with the system of the present invention. The user selects data and then uses a standard copy to clipboard functionality. The user then pastes the data into the enriched application 100 (also known as the enhanced paste system (EPS)). This starts the enriched processes of the present invention.  )							wherein the one or more attributes comprise one or more attributes of an event; identifying, by one or more of the processors, an electronic calendar entry that documents the event; (Park [0011] a schedule management apparatus using a calendar may comprise : a memory in which a calendar program managing a schedule is stored; and a processor which executes the calendar program, wherein the processor performs: extracting a keyword from schedule information of a user input into multiple schedule input areas in a calendar provided by the calendar program; and outputting, on a screen of the schedule management apparatus, at least one recommended schedule information selected in consideration of a similarity value between the extracted keyword and a set of multiple keywords classified by category, in response to an instruction of the calendar program, and the recommended schedule information is able to be added to a schedule input area on the calendar by selection of the user.[0069]  a similarity may be calculated by giving a similarity value of each extracted keyword a higher weighting when an execution time corresponding to the identified schedule input area is closer to when the recommended schedule information is provided to a user. The highest weighting may be given to present and future schedule information among the input schedule information, and the wherein the one or more candidate actions include an action to transmit a message to one or more … people … associated with the calendar entry ( Park [0040] The schedule management server 100 transmits and receives a signal or information for providing recommended schedule information customized for the user to the schedule management apparatus 200. Further, the schedule management server 100 may control a schedule management program of the schedule management apparatus 200 to provide a recommended schedule to the schedule management apparatus 200. [0041] The schedule management apparatus 200 ranks an information list for each category in the external schedule database 30, or transmits and receives a signal or information for receiving the ranked information list [FIG. 4 and 5] Visually show the systems ability to transmit information about calendar entries to users [0056] the display device 240 may perform displaying various kinds of information to the user and directly receiving the user's input by a touch system. The calculation, selection, and recommendation operations of the processor 220 are performed by the schedule management server 100, and the schedule management apparatus 200 may be implemented to revive a result value from the server and output the result value.)			Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Rei’s pasteboard methods and make the addition of Park's Calendar management system in order to improve the overall user experience through additive functionality (Park [0016] Further, according to identifies one or more other people scheduled to attend the event with the first person and corresponding actions/processes based on the meeting information; (Ashall [0021] According to examples, the analysis component 134 is operable to analyze an information item 104 for identifying one or more individuals associated with the information item 104. For example, if the information item 104 is a meeting object, such as a meeting request for a meeting of which the user 124 is a potential attendee or a scheduled meeting on the user's calendar, the analysis component 134 is operable to analyze the meeting object for identifying one or more potential meeting attendees. [0040] The method 300 proceeds to OPERATION 320, where the analysis component 134 analyzes an information item 104 for identifying individuals associated with the information item 104. For example, if the information item 104 is a meeting object, such as a meeting request for a meeting of which the user wherein the one or more candidate actions include an action to paste one or more of the attributes of the event that were added to the pasteboard structure into an email or text message addressed from the first person (Ording [0120] The edit module 133, which may be a component of text input module 134, provides for cut, copy, paste, and other functions related to user-selected content in various applications (e.g., contacts 137, e -mail 140, IM 141, browser 147, calendar 148, search module 151, and any other application that needs to select and edit content).  [0345] In some embodiments, the command display area includes an icon for pasting previously cut or copied content (e.g., "Paste" icon 536, FIG. 6C). The device detects (1420) activation of the icon for pasting previously cut or copied content (e.g., by voice or by a finger gesture such as a tap gesture on "Paste" icon 536, FIG. 6C). In response to detecting activation of the icon for pasting previously cut or copied content, the device replaces the selected content with previously cut or copied content. For example, in response to activating the "Paste" icon in FIG. 6C, the device replaces the selected content "endure" (FIG. 6C) with the previously copied content "nation" (FIG. 6D). Alternatively, if no content is selected, the device pastes the previously copied content at the position of the insertion marker 510 (e.g., as illustrated in FIGS. 6E and 6F for pasting into a note; as illustrated in FIGS. 6G and 6H for pasting 
Corresponding system claim 21 and corresponding product claim 24 are rejected similarly. Additional limitations: Processor, Memory ( Park [0011 and 0127] describes the embodiments of integrating memory, processors, and programs) 
Regarding claim 14, the combination of Rei, Ashall, Ording and Park teach The computer-implemented method of claim 1, wherein the one or more candidate actions include obtaining additional content related to the new content. (Rei [0071] If the artificial learning mechanism is in operation, user preferences (additional content related to new content) can be analyzed in step 16 and taken into account by the suggestion engine in step 17. )
Regarding claim 15, the combination of Rei, Ashall, Ording and Park teach The computer-implemented method of claim 1, wherein the one or more candidate actions include performing a web search using the new content. (Rei [0008] a method and system for automatically filling in a form in a web page in relationship with a 
Regarding claim 16, the combination of Rei, Ashall, Ording and Park teach The computer-implemented method of claim 1, wherein the one or more candidate actions include an application that is designed to receive, as input, content sharing the one or more attributes with the new content.
Claim 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rei, Ashall, Ording in view of Park and US 20150046587 A1; Backholm; Ari (hereinafter Backholm).
Regarding claim 8, the combination of Rei, Ashall, Ording and Park teach The computer-implemented method of claim 1,wherein the one or more candidate actions are further 											however Backholm teaches wherein the one or more dynamic attributes of the state of the computing device include a foreground application that is currently operating on the computing device. (  Backholm [0337] In one embodiment, the activity state can be determined, detected, identified, or inferred with a level of certainty of heuristics, based on the backlight status of the mobile device 250 (e.g., by the backlight detector 219) or other software agents or hardware sensors on the mobile device, including but not limited to, resistive sensors, capacitive sensors, ambient light sensors, motion sensors, touch sensors, etc. In general, if the backlight is on, the traffic can be treated as being or determined to be generated from an application that is active or in the foreground, or the traffic is interactive. In addition, if the backlight is on, the traffic can be treated as being or determined to be traffic from user interaction or user activity, or traffic containing data that the user is expecting within some time frame. )													Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Rei’s pasteboard methods and make the addition of Backholm's application detection methods in order to help optimize the system. (Backholm [0336] In one embodiment, the application behavior 
Regarding claim 10, the combination of Rei, Ashall, Ording and Park teach The computer-implemented method of claim 1, 								but lack explicitly teaching	wherein the one or more dynamic attributes of the state of the computing device include one or more documents that are open on the computing device. 										However Backholm teaches wherein the one or more dynamic attributes of the state of the computing device include one or more documents that are open on the computing device. (Backholm [0337] In one embodiment, the activity state can be determined, detected, identified, or inferred with a level of certainty of heuristics, based on the backlight status of the mobile device 250 (e.g., by the backlight detector 219) or other software agents or hardware sensors on the mobile device, including but not limited to, resistive sensors, capacitive sensors, ambient light sensors, motion sensors, touch sensors, etc. In general, if the backlight is on, the traffic can be treated .
Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rei in view of Park, Ashall, Ording and US 8806322 B2 ; Iversen; Grim Hegland (hereinafter Iverson). 
Regarding claim 5, the combination of Rei, Ashall, Ording and Park teach The computer-implemented method of claim 1, 								but lack explicitly teaching wherein the determining comprises detecting a copy or cut command.  										wherein the determining comprises detecting a copy or cut command. (Iverson [0020] a command to copy unstructured data onto a clipboard may be detected)													Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Rei’s pasteboard methods, Parks application detection methods and make the addition of Iverson's dynamic attribute collection methods in order to help enhance the system by eliminating certain ambiguity that may arise (Iverson [0023] An ambiguity associated with geolocating the unstructured data is detected, according to S406. In order to resolve the ambiguity, a user location may be obtained, according to S408.)			
Regarding claim 6, the combination of Rei, Ashall, Ording and Park teach The computer-implemented method of claim 1, 								but lack explicitly teaching wherein the one or more dynamic attributes of the state of the computing device include a position coordinate received from a position coordinate sensor
However Iverson teaches wherein the one or more candidate actions are further identified based on one or more dynamic attributes of the state of the computing device, wherein the one or more dynamic attributes of the state of the computing device include a position coordinate received from a position coordinate sensor. (Iverson [0013] When a client device detects a user paste command, a string of unstructured data being pasted from a clipboard is geocoded to 		
Claims 3,4, 7, 22 and 23  rejected under 35 U.S.C. 103 as being unpatentable over Rei, Ashall, Ording in view of US Park and US 10003964 B1; Blintsov; Sergey et al. (hereinafter Blint). 
Regarding claim 3, the combination of Rei, Ashall, Ording and Park teach The computer-implemented method of claim 1, 								but lack explicitly and orderly teaching wherein the determining comprises periodically checking the pasteboard data structure for newly added content.			However Blint teaches wherein the determining comprises periodically checking the pasteboard data structure for newly added content ( Blint [0051]  FIG. 11 illustrates a workflow for processing hidden messages in accordance with the exemplary embodiment. A user copies incoming message to the clipboard. The system uses a timer or intercepts clipboard modification and reacts to it, to periodically check clipboard (e.g., 4 times per second).)									Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Rei’s pasteboard methods,  Parks application detection methods and make the addition of Blint's periodic checking methods in order to gain ability to be more efficient by being more responsive to user inputs to the clipboard by periodically checking the clipboard.
Corresponding system claim 22 is rejected similarly as claim 3 above.
Regarding claim 4, the combination of Rei, Ashall, Ording and Iverson teach The computer-implemented method of claim 1, 								but lack wherein the determining comprises periodically inquiring with a pasteboard manager process. 										However Blint teaches wherein the determining comprises periodically inquiring with a pasteboard manager process. ( Blint [0051]  FIG. 11 illustrates a workflow for processing hidden messages in accordance with the exemplary 
Corresponding system claim 23 is rejected similarly as claim 4 above.
Regarding claim 7, the combination of Rei, Ashall, Ording and Park teach The computer-implemented method of claim 1, 								but lack wherein the one or more candidate actions are further identified based on one or more additional dynamic attributes of the state of the computing device, wherein the one or more additional dynamic attributes of the state of the computing device include a current time.										However Blint teaches wherein the one or more candidate actions are further identified based on one or more dynamic attributes of the state of the computing device, wherein the one or more dynamic attributes of the state of the computing device include a current time. (Blint [0035] A special marker with unprintable symbols is used. The marker is inserted into the text after the first symbol. The marker contains the data related to the hidden message--i.e., a time of creation of the hidden message, and a length of the message.)									Therefore, it would have been obvious to one of ordinary skill in the art before the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rei in view of Park, Ashall, Ording and US 6309305 B1; Kraft; Christian A. (hereinafter Kraft). 
Regarding claim 11, the combination of Rei, Ashall, Ording and Park teach The computer-implemented method of claim 1, wherein the one or more candidate actions are further identified based on one or more additional dynamic attributes of the state of the computing device,									but lack explicitly stating wherein the one or more additional dynamic attributes of the state of the computing device include one or more calendar entries of an electronic calendar associated with the computing device.			However Kraft teaches wherein the one or more additional dynamic attributes of the state of the computing device include one or more calendar entries of an electronic calendar associated with the computing device. ( Kraft [0018]  Via the menu structure of the phone the user may enter the calendar menu. Then he may select "new entry" in the calendar menu 31 to create a new item in the calendar. First, the calendar asks for a date in the input menu 32. This date is Jun. 21, 1997, and as will be explained with reference to FIG. 6, the analyzing algorithm may advantageously include an autoconvert functionality to convert this format into the format required by the calendar, e.g. 97.06.21. Even though "Jun. 21, 1997" will be displayed in the selection menu 33 upon a pasting request, the selection of the date will 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Rei in view of Park, Ashall and US 20180164966 A1; He; Jenny J. et al. (hereinafter He).
Regarding claim 12, the combination of Rei, Ashall, Ording and Park teach The computer-implemented method of claim 1, wherein the new content				but lacks comprises text in a first language, and the one or more candidate actions include translation of the text to a second language					However He teaches comprises text in a first language, and the one or more candidate actions include translation of the text to a second language (He [0036] . 						
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Rei in view of Park, Ashall, Ording and US 20130066869 A1; Kusaka; Yusuke et al. (hereinafter Kusaka). 
Regarding claim 13, the combination of Rei, Ashall, Ording and Iverson teach The computer-implemented method of claim 1, wherein the one or more candidate actions												but lack actions include obtaining a definition association with the new content	however Kusaka teaches actions include obtaining a definition association with the new content ( Kusaka [0084] FIG. 4 illustrates an example of the association definition table 213. The association definition table 213 is merely an example, and the association definition table 213 may include another operation type, or may include another definition of information associated with each of the operation types. The association definition table 213 in this example includes a column of operation type, a column of the input information, a column of the output information, and a column of the 

Response to Arguments
Applicant's arguments filed 8/3/2020 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument (page. 7) “As noted previously, the Examiner expressed optimism during the interview that the proposed amendments to the independent claims constituted movement in the right direction. Without conceding the propriety of these rejections, the independent claims are amended as set forth above consistent with those discussions. Accordingly, the undersigned respectfully requests that the rejections of the independent claims be withdrawn. The undersigned requests that the rejections of the dependent claims be withdrawn at least Examiner’s response:- The Examiner respectfully disagrees with the applicant. Applicant’s arguments are moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art US 20100235793 A1; Ording; Bas et al. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165